Order, Supreme Court, New York County (Walter Tolub, J.), entered August 3, 2001, which, to the extent appealed from, granted defendant’s motion to dismiss the complaint for failure to state a cause of action and denied plaintiffs cross motion to dismiss defendant’s counterclaim for intentional infliction of emotional distress, and order, same court and Justice, entered on or about October 1, 2001, which, to the extent appealable, denied plaintiffs motion for costs, sanctions and attorneys’ fees, unanimously affirmed, with separate bills of costs; appeal from that portion of the October 1, 2001 order denying plaintiffs motion for reargument unanimously dismissed, as taken from a nonappealable disposition.
Plaintiffs arguments for appellate relief, as set forth in his pro se brief, are wholly without merit. Contrary to plaintiffs contentions, it was proper for defendant’s counsel to submit an answer on defendant’s behalf and the motion court correctly determined that the complaint failed to state a cause of action. Plaintiffs plea of guilty to harassment charges precludes any claim by him that his prosecution for harassment was wrongfully initiated on the basis of false statements by defendant.
The court also properly denied plaintiffs motion for costs and sanctions. Plaintiff’s motion to renew and reargue was essentially a motion to reargue since he did not submit any new evidence on the motion and no appeal lies from the denial of re-argument (see Ilas v Nihagen & Co., 303 AD2d 298 [2003]).
We have considered plaintiffs remaining arguments and find them without merit and bordering on the vexatious. Concur—Ellerin, J.P., Williams, Lerner and Marlow, JJ.